                  Case 1-19-01152-nhl              Doc 4       Filed 11/27/19         Entered 11/28/19 00:22:00


                                               United States Bankruptcy Court
                                               Eastern District of New York
Magic Major Auto, Inc.,
         Plaintiff                                                                                Adv. Proc. No. 19-01152-nhl
Letsios,
              Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: adobson                      Page 1 of 1                          Date Rcvd: Nov 25, 2019
                                      Form ID: pdf000                    Total Noticed: 7


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 27, 2019.
pla            +Magic Major Auto, Inc.,    74 Beach Road,   Great Neck, NY 11023-1020
dft            +Mayors Auto Group LLC,   53-21 Northern Boulevard,    Woodside, NY 11377-1745
dft             Nikolaos Letsios,   16418 Cryders Lane,    Whitestone, NY 11357-2831
dft            +Northern Broadway Auto, LLC,    53-21 Northern Boulevard,   Woodside, NY 11377-1745
dft            +Respect Auto Queens I LLC,    53-21 Northern Boulevard,   Woodside, NY 11377-1745

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Nov 25 2019 18:57:26
                 Office of the United States Trustee,   Eastern District of NY (Brooklyn Office),
                 U.S. Federal Office Building,   201 Varick Street, Suite 1006,   New York, NY 10014-4811
ust            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Nov 25 2019 18:57:26     United States Trustee,
                 Office of the United States Trustee,   U.S. Federal Office Building,
                 201 Varick Street, Room 1006,   New York, NY 10014-7016
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
ust*             +United States Trustee,   Office of the United States Trustee,                      U.S. Federal Office Building,
                   201 Varick Street, Room 1006,   New York, NY 10014-7016
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 27, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 25, 2019 at the address(es) listed below:
              Alan Stein    on behalf of Plaintiff   Magic Major Auto, Inc. alan@alanstein.net
              Janice B Grubin   on behalf of Defendant   Respect Auto Queens I LLC jgrubin@barclaydamon.com,
               mlangone@barclaydamon.com;docketing@barclaydamon.com
                                                                                            TOTAL: 2
              Case 1-19-01152-nhl                 Doc 4       Filed 11/27/19     Entered 11/28/19 00:22:00


                                       UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF NEW YORK
                                                          www.nyeb.uscourts.gov

-------------------------------------------------------------------------x
In Re:                                                                                  Case No.:19-41348-nhl
       Northern Boulevard Automall, LLC
                                                                                        Chapter 11



                                                    Debtor
-------------------------------------------------------------------------x
Magic Major Auto, Inc.                                                                  Adv Proc. 19-01152-nhl



                                                          Plaintiff
                             vs.
Nikolaos Letsios
Northern Broadway Auto, LLC
Respect Auto Queens I LLC
Mayors Auto Group LLC
                                                          Defendant
-------------------------------------------------------------------------x

                                             NOTICE OF PRE-TRIAL CONFERENCE

         To the above-named parties:

                                                                                     November 21, 2019 and no
         A Notice of Removal of the above captioned proceeding having been filed on _________________
motion for remand having been brought (or any such motion having not been granted);

         NOTICE IS HEREBY GIVEN, that a pre-trial conference with respect to the complaint herein has been set
                                              February 4, 2020
           Honorable Nancy Hershey Lord on ____________________
before the __________________________                              11:00 am at the United States Bankruptcy
                                                                at ________,
                                                                                        3577.
Court, located at 271-C Cadman Plaza East, Brooklyn, New York 11201-1800, in courtroom _______.




Dated: Brooklyn, New York
       November 25, 2019

                                                                                 ROBERT A. GAVIN, JR.
                                                                                 Clerk of Court

                                                                                   A Dobson
                                                                               By: ____________________________
                                                                                  Deputy Clerk
   Case 1-19-01152-nhl         Doc 4     Filed 11/27/19      Entered 11/28/19 00:22:00



                        UNITED STATES BANKRUPTCY COURT
                              Eastern District of New York

                       NOTICE OF ELECTRONIC FILING PROCEDURE

The following applies to all adversary proceedings filed on or after January 1, 2003.

The court’s Electronic Case Filing (“ECF”) system is accessible via the court’s Internet site at
www.nyeb.uscourts.gov. In compliance with Federal Rule of Civil Procedure 11 and the court’s
General Order on Electronic Filing Procedures (“General Order #473"), the attorney’s initials, the
last four digits of the attorney’s social security number and the password assigned to the attorney
by the court shall constitute the attorney’s signature on any document filed electronically. Security
of a password issued to an attorney is the attorney’s responsibility. An original signed copy of all
filings shall be maintained in the attorney’s file in accordance with General Order #473.

All parties with legal representation must file documents by one of the following methods:

1. INTERNET (Preferred Method): The requirements for filing, viewing and retrieving case
documents over the Internet are: A personal computer running a standard Windows platform
(Windows 98/Me/NT/2000/XP); an Internet provider using Point to Point Protocol (PPP) for dial-
up service, or offering DSL or cable service; Netscape Navigator software version 4.7x or higher
or Microsoft Internet Explorer version 5.5 or higher; and software to convert documents from a
word processing format (e.g., Corel WordPerfect or Microsoft Word) to portable document format
(PDF). (If the word processing software you use does not contain a built-in conversion utility, you
will need Adobe Acrobat, version 4.01 or higher.) ECF login is available at the court’s Internet
site at www.nyeb.uscourts.gov. Note that a password is needed to file documents directly into the
system over the Internet. Please contact the court to obtain a password. In addition, a PACER
login is needed to view or print documents from the system. A PACER login can be obtained by
calling the PACER Service Center at 1-800-676-6856 or by visiting their Internet site at
http://pacer.psc.uscourts.gov.

2. DISKETTE, PDF FORMAT: If you are not equipped or have not registered to file over the
Internet, you must submit your documents on a diskette, in PDF format. Adobe Acrobat software
will provide you with the ability to create documents in PDF format; additionally, word
processing programs such as Corel WordPerfect and Microsoft Word include a built-in conversion
utility. Use a separate diskette for each filing. Submit the diskette in an envelope with the case
name, case number, type and title of the document, and the file name on the diskette.

3. DISKETTE, NON-PDF FORMAT: If you are unable either to file over the Internet or create
documents in PDF format, you must submit your documents on a diskette in one of the following
formats: Corel WordPerfect, Microsoft Word, DOS text(ASCII) or a scanned image of your filing.
Use a separate diskette for each filing. Submit the diskette in an envelope with the case name, case
number, type and title of the document, and the file name on the diskette.

Parties without legal representation may file documents in paper form, in accordance with
procedures set forth in the court’s Local Rules
